Citation Nr: 0532316	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  98-08 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, allegedly due to a nicotine dependence 
incurred in service from using tobacco products (i.e., 
chronic smoking).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to August 
1945 and received numerous awards, including the Combat 
Infantry Badge and the Purple Heart.  He died in June 1994.  
The appellant is his surviving spouse.  She appealed to the 
Board of Veterans' Appeals (Board) from a March 1998 rating 
decision of the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied her claim for 
service connection for the cause of the veteran's death.  She 
alleged his death was due to nicotine dependence he incurred 
in service from using tobacco-based products (i.e., chronic 
smoking).  

This case was previously before the Board and was remanded to 
the RO in February 2004 for further development and 
consideration.  At that time, the Board noted that an 
unappealed rating decision in July 1994 had denied the claim 
on the theory that no service-connected disabilities 
materially and substantially contributed to the veteran's 
death.  Consequently, the Board determined that new and 
material evidence need not be submitted since the current 
claim is based on an alternative theory of entitlement, 
specifically nicotine dependence.  See 38 C.F.R. § 3.156 
(2005); see also Spencer v. Brown, 4 Vet. App. 283 (1993).  


FINDINGS OF FACT

1.  The veteran died in June 1994; his death certificate 
lists the immediate cause of death as cardiac arrest due to 
or a consequence of arteriosclerotic heart disease.  

2.  There is no competent medical evidence of record 
indicating the veteran acquired a chemical addiction to 
nicotine (i.e., nicotine dependence) as a result of his 
service in the military, or that use of tobacco products 
during service caused his terminal arteriosclerotic heart 
disease. 

CONCLUSION OF LAW

The veteran's death was not due to a disease or injury 
incurred or aggravated in service or a condition that may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction, the appellant's current claim 
for cause of death is limited to the theory that the 
veteran's death is due to nicotine dependence he incurred in 
service from chronic smoking.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the appellant 
was notified by the April 1998 Statement of the Case (SOC) 
and the November 1998, May 2003, and August 2005 Supplemental 
Statements of the Case (SSOCs) of the pertinent laws and 
regulations, of the need to submit additional evidence on her 
claim, and of the particular deficiencies in the evidence 
with respect to her claim.  

More significantly, a letter was were sent to the appellant 
in February 2004, with a copy to her representative, which 
was specifically intended to address the requirements of the 
VCAA.  The letter enumerated what the evidence must show in 
order to establish entitlement to service connection for the 
cause of the veteran's death - including, that the veteran 
died from a service-related injury or disease.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
February 2004 VCAA letter, the RO notified the appellant that 
VA  was responsible for getting "Relevant records held by 
any Federal Agency.  This may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the February 27, 2004 letter, page 4.  
The RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, the February 2004 letter advised the veteran to 
give the RO enough information about relevant records so the 
RO could request them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the February 2004 letter 
informed the appellant:  "Please provide us with any 
evidence or information you may have pertaining to your 
appeal."  See the February 27, 2004 letter, page 2.  

The Board therefore finds that the February 2004 letter, the 
April 1998 SOC, and the November 1998, May 2003 and August 
2005 SSOCs properly notified the appellant and her 
representative of the information and medical evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and properly indicated which 
information and evidence is to be provided by the appellant 
and which VA would attempt to obtain on her behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was not provided notice 
of the VCAA prior to the initial adjudication of her claim by 
rating decision in March 1998.  See Pelegrini v. Principi, 
17 Vet. App 412 (2004) (Pelegrini I).  The Board notes, 
however, that this was both a practical and legal 
impossibility because the VCAA was not enacted until November 
2000, so it did not even exist when the RO initially 
adjudicated the claim.  And in Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), withdrawing its 
decision in Pelegrini I, the Court clarified that in these 
type situations VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
that initial decision was not made.  Rather, VA need only 
ensure the appellant receives or since has received VA 
content-complying notice such that she is not prejudiced.  
See, too, Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
indicating that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  

In this particular case at hand, the RO readjudicated the 
appellant's claim and sent her an SSOC in August 2005, 
following the VCAA notice compliance action.  This SSOC 
considered her claim in light of the additional evidence that 
had been submitted or otherwise obtained since the initial 
rating decision in question and the SOC.  She was provided 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to the VA notice.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The evidence of record includes service medical records, VA 
treatment records, and a report of VA examination.  

The Board finds that the February 2004 remand instructions 
regarding this claim have been complied with, and neither the 
appellant nor her representative has contended otherwise.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.).  

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
The appellant and her representative have not identified any 
outstanding evidence.  In correspondence dated in January 
2005, the RO requested that the appellant provide the address 
for "Dr. Condon" and the complete dates of treatment for 
"Nathan Littauer Hospital, Dr. Clough, and Dr. Condon"; 
however, no response was received.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her claim.  See 38 C.F.R. § 3.103 (2005).  Accordingly, the 
Board will proceed to a decision on the merits.

Relevant Laws and Regulations 

In VAOPGCPREC 19-97, VA's General Counsel (GC) addressed the 
question of under what circumstances service connection may 
be established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  In that opinion, the GC stated that a determination 
of whether the veteran is dependent on nicotine is a medical 
issue.  Specifically, the GC held that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions:  (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97.  In this 
opinion, the GC noted that secondary service connection may 
be established, under the terms of 38 C.F.R. § 3.310(a), only 
if a veteran's nicotine dependence, which arose in service, 
and resulting tobacco use, may be considered the proximate 
cause of the disability or death which is the basis of the 
claim.

The Board notes that in a May 5, 1997 memorandum from the VA 
Under Secretary for Health to the GC, the Under Secretary for 
Health affirmed that nicotine dependence may be considered a 
disease.  Moreover, paragraph 5 of VA USB letter 20-97-14, 
from the Under Secretary for Benefits, addressed to all VBA 
offices and centers, directs that, in light of the Under 
Secretary for Health's opinion, the answer in all nicotine 
dependence cases on this issue is that nicotine dependence is 
a disease.  Consistent with the Under Secretary of Health's 
opinion, the Board finds that nicotine dependence is a 
disease for purposes of VA benefits.  As such, a finding of 
nicotine dependence must be supported by competent medical 
evidence. VAOPGCPREC 19-97.

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products during 
service.  38 C.F.R. § 3.300 (2005).  This provision, however, 
only applies to claims filed after June 9, 1998, and 
therefore does not affect the appellant's claim since she 
filed it in September 1996.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (a)(2005).  For a service-connected 
disability to constitute the principal (primary) cause of 
death, it must singly or jointly with some other condition be 
the immediate or underlying cause of death or be 
etiologically related thereto.  38 C.F.R. § 3.312 (b)(2005).  
For a service-connected disability to constitute a 
contributory cause of death, it must contribute substantially 
or materially to death, combine to cause death, and aid or 
lend assistance to the production of death.  38 C.F.R. § 
3.312 (c)(2005).  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

So in order to establish service connection for a veteran's 
death due directly to 
in-service tobacco use or secondarily to nicotine dependence, 
the record must include competent medical evidence that death 
resulted from in-service tobacco use, or that nicotine 
dependence was acquired in service and nicotine dependence 
caused or materially or substantially contributed to death.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995) (holding 
that, with respect to questions involving medical causation, 
medical evidence is required).

Analysis

The Certificate of Death lists the veteran's immediate cause 
of death as cardiac arrest due to or as a consequence of 
arteriosclerotic heart disease.  No autopsy was performed.  

The veteran's service medical records (SMRs) are negative for 
any indication that he chronically used tobacco products or 
was diagnosed with nicotine dependence (i.e., a chemical 
addiction to nicotine).  

The post-service medical evidence, including VA examination 
report and VA treatment records, is also negative for 
diagnosis of nicotine dependence.  In fact, the only mention 
of cigarette smoking is a note attached to a May 1994 
clinical record stating the veteran had smoked up to 15 years 
prior to that consultation, which, even if true, means only 
dating back to about 1979.  Bear in mind his service in the 
military ended many, many years earlier - in August 1945, 
near the conclusion of World War II.

In November 1997, the appellant-widow submitted a statement 
describing the veteran's smoking history.  



Based on the above, the Board finds that the evidence does 
not establish that nicotine dependence developed while the 
veteran was in the military service.  Concerning this, as 
mentioned, the issue of whether nicotine dependence occurred 
in service is a question resolved by medical evidence; lay 
testimony is insufficient on this point.  VAOPGCPREC 19-97.  
The appellant's statements that the veteran started smoking 
in service do not, in turn, establish that he was nicotine 
dependent while in the military, and there is no medical 
evidence of nicotine dependence in service.  There also is no 
medical evidence that tobacco use during service caused the 
veteran's ultimately fatal arteriosclerotic heart disease.  
Further, the record does not include a diagnosis of nicotine 
dependence, nor is there any indication that such dependence, 
if it existed, began during military service.  That the 
veteran smoked cigarettes in service is not enough to prove 
that he became nicotine dependent in service, which would be 
required for service connection for arteriosclerotic heart 
disease on a secondary basis under 38 C.F.R. § 3.310(a).

Although the appellant has argued that the veteran's 
arteriosclerotic heart disease was etiologically related to 
nicotine dependence, which she believes had its onset in 
service, she, as a layperson, is not qualified to render an 
opinion concerning medical diagnosis or medical causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  And 
in the absence of competent medical evidence supporting her 
claim, the Board concludes that a grant of service connection 
is not warranted.

As already acknowledged, the Board is well aware of the 
veteran's especially meritorious military service; indeed, he 
was awarded the Combat Infantry Badge and the Purple Heart - 
two of the most distinguished decorations.  However, 
the question of whether he engaged in combat with the enemy 
is irrelevant.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  Even assuming, for the sake of 
argument, that he began smoking in service due to the stress 
of the circumstances surrounding his participation in World 
War II, his appellant-widow's lay statement, in and of 
itself, still cannot, in turn, establish that he became 
chemically addicted to nicotine during service.  It is the 
province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
on the diagnosis of and the onset of nicotine dependence.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).

As to whether further action should be undertaken by way of 
obtaining a medical opinion on the question of service 
connection for the cause of the veteran's death, the Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability; 2) establishes that the veteran 
suffered an event, injury or disease in service, or had a 
presumptive disease during the pertinent presumptive period; 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  In this 
particular case, though, as explained above, there is no 
medical evidence of nicotine dependence.  Moreover, there is 
no indication, except by way of unsupported allegation, that 
any nicotine dependence may be associated with the veteran's 
military service and any cigarette smoking in service.  
Absent suggestion that he had nicotine dependence traceable 
to his military service, there is no evidence of an event, 
injury or disease such as is necessary to substantiate the 
claim for the cause of his death.  Consequently, further 
evidentiary development is not required.  

After consideration of all the evidence and material of 
record, where there is an approximate balance of the positive 
and negative evidence, reasonable doubt is resolved in the 
appellant's favor.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case the weight of the evidence is 
against the appellant's claim; there is no approximate 
balance of the evidence, and the doctrine of reasonable doubt 
is inapplicable.  Service connection for the cause of the 
veteran's death, allegedly due to nicotine dependence 
incurred in service, is not warranted.


ORDER

The claim for service connection for the cause of the 
veteran's death, allegedly due to a nicotine dependence 
incurred in service from using tobacco products (i.e., 
chronic smoking) is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


